Citation Nr: 1828384	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability, claimed as secondary to residuals of a right femur fracture.

2. Entitlement to service connection for a right ankle disability, claimed as secondary to residuals of a right femur fracture.

3. Entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling prior to May 6, 2009, and 20 percent disabling thereafter.

4. Entitlement to an increased evaluation for residuals of a right femur fracture, currently evaluated as 20 percent disabling.

5. Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for hypertension

7.  Entitlement to service connection for muscle injury of the right leg.


REPRESENTATION

Appellant represented by:	Paul Jennings, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a May 2010 supplemental statement of the case, the RO partially granted the Veteran's claim for an increased initial evaluation for degenerative joint disease of the lumbar spine; a 20 percent rating was assigned, effective from May 6, 2009.  This partial allowance has a created "staged" rating and does not constitute a full grant of the benefits sought ratings.  Accordingly, the Veteran's claim for an increased initial evaluation for degenerative joint disease of the lumbar spine remains in appellate status, and it has been recharacterized as stated on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A hearing was held in April 2011 before a Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file. 

The Board remanded the Veteran's claims for further evidentiary development in August 2011 and November 2012.  

In February 2013, the Veteran testified before the undersigned VLJ at a videoconference.  A transcript of this hearing is associated with the record.  

Most recently, in April 2013, the Board remanded the appeal for further development.  Specifically, new examinations and opinions were required for all issues on appeal.  Upon remand, the RO afforded the Veteran examinations for his low back, right knee, right femur, left knee and right ankle.  As such, the RO substantially complied with the Board's April 2013 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). The Veteran's claims have been returned to the Board.

The Board also notes that in August 2017, the Veteran filed a Notice of Disagreement based on an August 2017 rating decision, at which time the RO denied the Veteran's claims for service connection for high blood pressure and muscle damage to the right leg.  To date, the RO has not issued an statement of the case (SOC) addressing the Veteran's contentions.  As such, additional remand is necessary for the RO to issue an SOC related to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required prior to appellate adjudication on the issues on appeal.

Service Connection Claims

The Veteran is seeking service connection for a right ankle condition and a left knee condition.  He contends that these disabilities were caused by his service-connected right femur disability.  Specifically, the Veteran asserts that the length discrepancy caused by his right femur fracture has caused him to overcompensate while walking, leading to his right ankle and left knee arthritis.

The Veteran was afforded a VA examination in November 2015, at which time the examiner provided a negative nexus.  The negative nexus was primarily based upon the fact that the Veteran has a one centimeter leg length discrepancy, which the examiner found to be insufficient to cause additional disability to the ankle and knees.  Upon review, the Board finds this opinion is inadequate in terms of deciding the case at hand.  The November 2015 VA examiner failed to consider the contradicting evidence of record or attempt to reconcile his negative nexus with the evidence suggesting that the Veteran's right leg was one and a half inches shorter than his left leg.  

Also of record is a private medical opinion, in which Dr. F.D. opined that the Veteran had arthritis and progressive chronic pain in the knees and ankles "due to his left side overcompensating for his right side injuries."  The Board also finds that the private opinion is inadequate for establishing entitlement to service connection.  Specifically, the private doctor did not provide adequate rationale for the opinion that the Veteran's service-connected right knee and right femur disabilities caused his right ankle and left knee disabilities.  The statement is conclusory at best and does not assist the Board in making a decision.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

With that said, the Board finds that another remand is necessary in order to afford the Veteran an adequate examination.  The examiner should provide accurate measurements of the Veteran's legs and note any length discrepancy present.  Then, upon examination and review of the record, to include the VA opinion and private opinion of record, the examiner should opine as to whether the Veteran's left knee and right ankle disabilities were caused by service, or alternatively, caused or aggravated by his service-connected disabilities.

Increased Rating Claims

The Veteran was most recently afforded a VA examination to assess the severity of his low back disability and right knee disabilities in November 2015.  Subsequent to this examination, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and non weight-bearing.

Additionally, the April 2016 VA examiner's assessment that determining the extent of motion loss during flares required resort to speculation does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board finds that the examination of record is inadequate in light of the holdings in Correia and Sharp so that the matter must be remanded for a new examination.

In regards to the claim for an increased rating for the right femur disability, the Board finds that this issue is inextricably intertwined with the outcome of the readjudication of the Veteran's right knee claims.  Notably, the assigned rating for the right femur disability is primarily based on the severity of the corresponding knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Thus, the Board defers adjudication of this issue pending the outcome of adjudication of the increased rating claim for the right knee disability.

Accordingly, the case is REMANDED for the following action:


1. Associate with the claims folder updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right ankle and left knee disabilities.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  Any diagnostic testing deemed necessary must be completed.

After review of the claims file and physical examination of and interview with the Veteran, the examiner must address the following:

a) Provide measurements of each of the Veteran's legs and accurately note the length discrepancy between the lengths of the Veteran's legs.  

b) Whether it at least as likely as not (50 percent probability or more) that the right ankle disability was caused by or is otherwise etiologically related to the Veteran's period of service.

c) Whether it at least as likely as not (50 percent probability or more) that the left knee disability was caused by or is otherwise etiologically related to the Veteran's period of service. 

d) Whether it at least as likely as not (50 percent probability or more) that the right ankle disability was caused or aggravated by the Veteran's service-connected disabilities, to include residuals of a right femur fracture and a right knee disability.

e) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or aggravated by the Veteran's service-connected disabilities, to include residuals of a right femur fracture and a right knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine and right knee disabilities.  The Veteran's electronic claims file must be made available for review.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

4.  Issue a Statement of the Case for the issues of entitlement to service connection for hypertension and for muscle injury to the right leg.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran is reminded that if the SOC decision is unfavorable, a Substantive Appeal must still be filed if he wishes the Board to address those issues in a later decision.

5. After completing the aforementioned, and conducting additional development deemed necessary, readjudicate the issues on appeal in light of all the evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






